DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on December 10, 2019 and January 10, 2020 have been entered.
Claims 1-3, 6-9 and 11-13 are currently being examined. 

Claim Rejections - 35 USC § 112
Claims 1-3, 6-9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9, it is unclear if the choices for the nanofiber material are intended to be 1) a blend polyethylene glycol and a fluoropolymer, a polyurethane that is not a part of a blend or a combination thereof or 2) a blend polyethylene glycol and a fluoropolymer, a blend polyethylene glycol and polyurethane or a combination thereof. 
Claims 2, 3, 6-8 and 11-13 all depend from either claim 1 or claim 9 and thus, are also rendered indefinite. 

Claim Rejections - 35 USC § 103
Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2010/0292791).
Regarding claims 1 and 3, Lu (Paragraphs 230-234) teaches an implantable device for surgical procedures (implantable medical device) comprising a nanofiber scaffold that can have different phases wherein the nanofibers can be formed from polyurethane or a blend of polyurethane and poly(ethylene glycol).  As shown in Example 11 (Paragraphs 588-592 and Figure 55) an end of nanofiber synthetic graft A is attached to Phase B that is formed from polymer or polymer ceramic (polymer substrate) by sintering or solvent evaporation. Lu (Paragraph 220) defines sintering as 
While Lu does not explicitly state the first portion of the nanofibers in graft A are interpenetrated with the surface portion of the Phase B section, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that given that the sintering would cause coalescence and strong bonding between graft A and phase B that there would need to be some degree of interpenetration of graft A and the surface of phase B for the two sections to remain attached. As shown in Figure 55, there is a second portion of the phase A nanofibers that project from the surface of the phase B section. 
The nanofiber scaffold can also have a bioactive agent such as an anti-infective or antibiotic (antimicrobial) incorporated into the nanofiber scaffold (Paragraphs 246-248 and 591). 
Regarding claims 2 and 9, the term nanofiber is defined as having a diameter of no more than 1000 nanometers (Paragraph 214). This range fully encompasses the claimed range. Further, Table 1 shows nanofibers with a fiber diameter within the claimed range.

Claims 6, 8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2010/0292791) as applied to claims 1 and 9 above, and further in view of Dubrow et al. (US 2007/0190880), hereafter Dubrow ‘880.

Lu does not explicitly teach that this incorporation is by crosslinking.
Dubrow ‘880 (Paragraphs 52-54) teaches coating crosslinking agents such as polyethylene glycol to the surface of nanofibers in order to lock the nanofibers in position by chemically crosslinking to the nanofibers, while still allowing pliability of the mat. Chemical crosslinks are covalent bonds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to crosslink the polyethylene glycol of Lu to the nanofibers in order to keep the nanofibers in place while still allowing for a pliable scaffold. 

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2010/0292791) in view of Dubrow et al. (US 2007/0190880) as applied to claims 1, 6, 9 and 11 above, and further in view of van Vlijmen et al. (US 2006/0275283).
Regarding claims 7 and 12, as stated above, Lu in view of Dubrow ‘880 (for a specific method of using the polyethylene glycol) teaches an implantable medical device that meets the limitation of claims 1, 6, 9 and 11. Dubrow ‘880 teaches that the coupling of the polyethylene glycol can be by well know pegylation chemistry, but does not detail this method.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a polyethylene glycol with an activating moiety, for the pegylation of Dubrow ‘984 in view of Dubrow ‘880, in order to use known pegylation chemistry as taught by van Vlijmen. Using this method, the crosslinked coating would include the activating (initiator) residue.

Response to Arguments
Applicant's arguments filed December 10, 2019 have been fully considered. 
Due to amendments of the claims and statements on the record from the December 10, 2019 remarks, the objections and rejections from the October 11, 2019 Office Action are withdrawn and replaced by those presented above.
Applicants argue that the amended claim language makes clear the choices that the blend can consist of. However as currently written, it could also be interpreted as a choice between a (blend of poly(ethylene glycol and a fluoropolymer) or a polyurethane alone that is not part of a blend.
Due to Applicants' statement on the record that the coating is not considered to be a part of the nanofibers for the purpose of claims 7 and 12, the rejection under 35 USC 112(d) of these claims is withdrawn.
Applicants argue that the nanofibers of Dubrow et al. (US 2011/0201984) in view of Anneaux et al. (US 2013/0053948) would not be formed from a blend of polymers. However, due to amendments to the claims, these references are no longer used in the 
Applicants argue that van Vlijmen et al. (US 2006/0275283) is non-analogous art to the claimed invention. However, the teaching of van Vlijmen were used solely to teach a PEGylation method, since the analogous reference Dubrow et al. (US 2007/0190880) taught that the coupling of the polyethylene glycol can be by well know pegylation chemistry, but does not detail this method. Further, it is noted that the cited section of the MPEP goes on to state “Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396.” Thus, the Examiner maintains that the references are properly combined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        




February 25, 2021